Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments, filed 2/12/2021, have been fully considered and reviewed by the examiner.  The examiner notes the amendment to claims and the addition of new claim 46-52.  Claims 18-31, 33 and 39-52 remain pending with claims 33 and 39 withdrawn from consideration.
The declaration under 37 CFR 1.132 filed 2/12/2021 is insufficient to overcome the rejection of claims based upon the cited prior art as set forth in the last Office action because:  the evidentiary showing and allegations of unexpected results are not supported for the entire breadth of the broadly drafted claims.  Specifically, the claims are broadly drafted to include any number of coating component, any type of metal, and broadly drafted vibrations (see claim 18) and even the narrowest claim with respect to the vibrations and composition (claim 52) is not supported by the specific nature of the evidentiary showing.  Evidentiary showing is related to specific coating composition, plate assemblies, narrow vibrations ranges, specific time period for vibrations, applying vibrations in the bath, etc. all of which are not claimed. 
The Declarant is an interested party and makes allegations of unpredictability or unexpected results.   In assessing the probative value of an expert opinion, the examiner must consider the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion. Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 
Although an affidavit or declaration which states only conclusions may have some probative value, such an affidavit or declaration may have little weight when considered in light of all the evidence of record in the application. In re Brandstadter, 484 F.2d 1395, 179 USPQ 286 (CCPA 1973).  Although factual evidence is preferable to opinion testimony, such testimony is entitled to consideration and some weight so long as the opinion is not on the ultimate legal conclusion at issue. While an opinion as to a legal conclusion is not entitled to any weight, the underlying basis for the opinion may be persuasive. In re Chilowsky, 306 F.2d 908, 134 USPQ 515 (CCPA 1962)
Response to Arguments
Applicant's arguments filed 2/12/2021 have been fully considered but they are not persuasive.  Applicant’s arguments are directed to newly added claim requirements that were not specifically required previously and thus deemed moot. 
Applicant argues the examiner can not base a rejection on the Applicant’s own specification.  The examiner notes that specification specifically illustrates the state of the art that was in existence at the time of the invention and therefore the examiner is not utilizing the applicant’s specification but rather the state of the art as evidenced by the specification. This is not gleaned entirely from the specification but from the prior art cited and reviewed. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Here, the examiner notes the prior art cited discloses motivation for using vibrations, i.e. removing excess, and also discloses that such is readily known after immersion coating and therefore using such would have had predictable results and thus using vibrations is known at the time of the invention and one would have both been motivated to use such and found using such predictable.  
Applicants argue the examiner has failed to provide a reason for the rejection, the examiner notes that all claims are rejected and the reasons for such are articulated at length below.
Applicant’s argument of unexpected and surprising results are not persuasive for the totality of reasons as set forth above in a detail review of the declaration.    In summation, the declaration is narrowly tailored to a small factual showing that is not indicative of the broadly drafted claims and therefore the examiner cannot ascertain that the alleged benefits (and it is not clear what the benefits because the scope of “penetration of the composition” is not clear or claimed) are for the entire scope of the claims as drafted.
Applicants argue Cash and WO 196 are not relevant; however, it is cited for the cellulose materials at the time of the invention and thus pertinent to that specific material.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s argue that Hayashi discloses a teaching away, the examiner can not locate a teaching away as the reference is proffered as the reference illustrates that the coating is specifically affected by the vibration acceleration (too low and uneven coating) and therefore taking the level of one of ordinary skill in the art at the time of the invention, it would have been obvious to have determined the appropriate acceleration through routine experimentation to provide a uniform coating.  Here, Hayashi discloses a vibration in the range as claimed (0027) and thus makes obvious the claimed acceleration.  
All other applicant’s arguments not specifically addressed above are deemed moot as mere attorney speculation or not commensurate in scope with the broadly drafted claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-29, 31, and 43-45 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20040142162 by Maze taken collectively with WO 2011124759, hereafter WO 759 and Admitted state of the art (as taught by Applicant’s Specification) or US Patent 4266975 by Higashiyama.

Maze and WO 759 fail to disclose the vibration; however, Applicants specification discloses “the use of vibrations to drain parts immersed in a paint is known.  It enables their draining.”  Therefore, taking the references collectively and all that is known to one of ordinary skill in the art, it would have been obvious to vibrate the metallic part upon removal as such is known to provide draining of the coating.
Alternatively, the examiner cites here Higashiyama, which also discloses applying an anticorrosion composition to a metallic part and such discloses dipping and subsequent removal of excess drops by vibration (column 4, lines 10-15).  Therefore, taking the references collectively and all that is known to one of ordinary skill in the art, it would have been obvious to have provided vibrations when removed from the bath to remove excess coating.  

A predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int’l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).
Claim 19-22:  ASA discloses known cellulose microfibrils and/or nanofibrils are known and commercially available (see specification page 3, lines 1-4) and therefore using the known and available CMNFs would have been obvious to one of ordinary skill in the art at the time of the invention. 

Claim 23:  Maze discloses the binder is 3 to 20 wt %, fully within/overlapping the claimed range and thus makes obvious the claimed range.
Claim 24:  Maze discloses silane based binders (0017).
Claim 25:  Maze discloses water in the amount of 30 to 60 wt % (0025), fully within/overlapping the claimed range and thus makes obvious the claimed range.
Claim 26:  Maze discloses particulate metal from 10 to 40 wt % (0023), fully within/overlapping the claimed range and thus makes obvious the claimed range.
Claim 27:  Maze discloses particulate metal is in lamellar form (0010).
Claim 28:  Maze discloses particulate metal is selected from zinc and/or aluminum (0024).
Claim 29:  Maze discloses molybdenum oxide in an amount of 0.5 to 7 weight percent (0021), sodium, potassium or lithium silicate (0032), organic solvent in the range of 1 to 30 wt % (0025).
Claim 31:  The prior art discloses vibrations to remove excess coating and the acceleration of vibrations would affect the removal process (too slow and the removal will not take place, too fast and too much coating will be removed) and therefore determination of the optimum accelerations for vibration would have been obvious to provide removal of excess coating.

Claim 44:  Maze discloses a temperature as claimed for curing (0033).  At the very least, this temperature is a known result effective variable directly affecting the curing and determination of such would have been obvious through routine experimentation.
Claim 45:  Maze discloses a drying operation within the range as claimed (0034).

Claims 19-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Maze taken collectively with WO 759 and ASA or Higashiyama and further with US Patent 6,202,904 by Cash et al.
Maze with WO 759 and ASA or Higashiyama discloses all that is taught.  The examiner cites here Cash, disclosing microfibral cellulose (column 7, lines 20-25) for inclusion into water containing systems to improve corrosion control, viscosity and/or for the improvement of the physical and mechanical properties of coatings (column 5, lines 28-55).  Cash disclose such microfibral cellulose includes diameter and length that are claims (see. Diameters for 20nm to 100 nm and lengths that provides a high aspect ratio such as in excess of 100 or 1000, at column 8, lines 4-20).  Therefore, taking the references collectively and all that is known to one of ordinary skill in the art, it would have been obvious to have provided the dimensions as claimed as such is known in the art and useable in a coatings dispersion.  
A predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int’l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).

Claim 21 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Maze taken collectively with WO 759 and ASA or Higashiyama and further with WO 2013128196, hereafter WO 196.
Maze with WO 759 and ASA or Higashiyama discloses all that is taught.  The examiner cites here WO 196 which discloses a aqueous medium for addition of anticorrosive paint (page 15, lines 24-31) and discloses using platelets that have the dimensions as claimed (page 7, lines 27-35).  Therefore using the cellulose platelets as claimed would have been obvious to one of ordinary skill in the art as Maze discloses an aqueous paint for application to metallic substrates and WO 196 discloses a known and suitable addition to paint includes cellulose platelets with the dimensions as claimed.  
A predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int’l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).

Claim 30 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Maze taken collectively with WO 759 and ASA or Higashiyama and US Patent Application Publication 20040249043 by Stoffer et al.
Maze taken collectively with WO 759 and ASA or Higashiyama discloses all that is taught above including corrosion protection; however, fails to explicitly disclose including the Y2O3.  However Stoffer, also disclose a corrosion protection coating and discloses such benefit from inclusion of Y2O3 (Table 1A, 0004-0007) as a corrosion resistant additive to the composition and 2O3 as such is a known inclusion for corrosion improvement.  A predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int’l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).  Stoffer discloses amount that overlaps claimed range and thus makes obvious such (see Table 1A), at the very least, concentration is well known result effective variable and determination of such through routine experimentation would have been obvious. 

Claim 31 and 46 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Maze taken collectively with WO 759 and ASA or Higashiyama and US Patent Application Publication 20030194498 by Hayashi et al.
Maze taken collectively with WO 759 and ASA or Higashiyama discloses all that is taught above including corrosion protection and while the examiner maintains the position as set forth above, the examiner cites here Hayashi.  Hayashi, also teaching of subjecting a coated substrate to vibrations, illustrates that the coating is specifically affected by the vibration acceleration (too low and uneven coating) and therefore taking the level of one of ordinary skill in the art at the time of the invention, it would have been obvious to have determined the appropriate acceleration through routine experimentation to provide a uniform coating.  Here, Hayashi discloses a vibration in the range as claimed (0027) and thus makes obvious the claimed acceleration.  

40-42 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Maze taken collectively with WO 759 and ASA or Higashiyama and US Patent Application Publication 20070181169 by Wallace et al.
Maze taken collectively with WO 759 and ASA or Higashiyama discloses all that is taught above.  Wallace discloses part immersion and vibration after the part removal to assist in the draining excess corrosion material (0066) and discloses the amplitude and frequency of the vibrations are adjustable in order to optimize the coating removal from the parts (0066) and therefore determination of the optimum frequency and amplitude would have been obvious to provide optimized material drainage and removal.
Claim 42:  Wallace disclose the vibrations are applied parallel to the direction with the part is moved into and out of the bath (see figures) and using such would have been obvious as predictable.

Claims 47-52 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Maze taken collectively with WO 759 and ASA or Higashiyama with Wallace and Hayahsi.
The references are combined for the reasons set forth above and the limitations of these claims are specifically made obvious for the same reasons as set forth above.  

Claims 49-50 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Maze taken collectively with WO 759 and ASA or Higashiyama with Wallace and Hayahsi and further with US Patent 6,202,904 by Cash et al.

.  

Claim 51 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Maze taken collectively with WO 759 and ASA or Higashiyama and further with WO 2013128196, hereafter WO 196.
The references are combined for the reasons set forth above and the limitations of these claims are specifically made obvious for the same reasons as set forth above.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID P TUROCY/             Primary Examiner, Art Unit 1718